DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

The application has been amended as follows: 
Claim 1 has been amended to prevent any issues arising from a lack of antecedent basis.
(Currently Amended) A toner, comprising: 
a toner particle that contains a binder resin and an organosilicon polymer; 
the organosilicon polymer comprising an organosilicon polymer particle having a particle diameter of 10-200 nm, the organosilicon polymer particle having a structure represented by formula (1) 
R1-SiO3/2 	(1)
where R1 is a C14 alkyl group, wherein 
aaa29Si-NMR measurement of a tetrahydrofuran-insoluble component of the toner particle is 0.60 to 0.90, 
the organosilicon polymer particle is contained in the tetrahydrofuran-insoluble component, and
the organosilicon polymer particle is present in a region extending up to 80% of distance A from the centroid of the toner particle cross-section in cross-sectional observation of the toner particle by transmission electron microscopy, where A is the distance from the centroid to the cross-section contour.

Response to Arguments


Applicant’s arguments, see pg. 4-8, filed 05/25/2022, with respect to the rejection of claims 1-8 under 35 U.S.C. 103 have been fully considered and are persuasive. The rejection of claims 1-8 under 35 U.S.C. 103 has been withdrawn. 

Allowable Subject Matter




Claims 1-2, and 4-8 are allowed.
The following is an examiner’s statement of reasons for allowance: The Applicant’s amendment to claim 1 has placed the claims into allowable form. Specifically, the Applicant has amended claim 1 to additionally recite that a ratio of a peak area of the structure represented by formula (1) to a total peak area of the organosilicon polymer in 29Si-NMR measurement of a tetrahydrofuran-insoluble component of the toner particle is 0.60 to 0.90, and also that the organosilicon polymer particle is contained in the tetrahydrofuran-insoluble component.
The Examiner agrees with the Applicant’s arguments presented in the Response filed 05/25/2022 that since Zhou teaches dissolving the polyhedral oligomeric silsesquioxane (POSS) in tetrahydrofuran (THF) to obtain a POSS/THF solution, the tetrahydrofuran-insoluble component of the toner contains no organosilicon polymer, and therefore a total peak area of the organosilicon polymer is zero. Establishing that a total peak area of the organosilicon polymer is zero, a ratio of a peak area of the structure represented by formula (1) to the total peak area of the organosilicon polymer in the tetrahydrofuran-insoluble component of the toner particle would then be infinity, which is significantly outside of the Applicant’s claimed range of 0.60 to 0.90.
Therefore, the combination of Zhou and Mochizuki does not read on the claims as currently amended. Further search and consideration have not revealed any prior art that reads on the claims as currently presented, and said claims are therefore deemed allowable. Therefore, for all of the reasons given above, as well as those presented by the Applicant in the Response filed 05/25/2022, the Applicant’s claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Boone A Evans whose telephone number is (571)272-1420. The examiner can normally be reached Monday - Friday: 9:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.A.E./Examiner, Art Unit 1737             

/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        06/02/2022